Title: William B. Sprague to James Madison, 14 November 1830
From: Sprague, William Buell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Savannah
                                
                                Nov. 14. 1830.
                            
                        
                         
                        Being on a visit at this place from Albany, a friend of mine here, Mr I. K. Tefft has expressed a wish to
                            address you on a particular subject, and as he feels some delicacy in doing it, I have volunteered on the strength of the
                            paper acquaintance with which you have honored me to offer him an introduction. I will only say that he is a gentleman of
                            fine literary taste and of a truly deserving and excellent character; and from what I have experienced of your kindness,
                            I doubt not that you will cheerfully attend to his request. I am, Dear Sir, Most respectfully, Your truly obliged
                            & most obedient,
                        
                        
                            
                                W B Sprague.
                            
                        
                    